Citation Nr: 1637265	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  05-33 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for fatigue, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION


The Veteran, who is the appellant in this case, had a period of active duty for training from April to August 1967 with subsequent service in the Army National Guard until May 1973.  He then served with Air Force Reserve from March 1981 to November 1984 and performed active service with the United States Air Force from July 1987 to July 2000.  His decorations include the Southwest Asia Service Medal with 2 devices.  His DD form 214 reflects an active service total of 13 years and 19 days, total prior active service of 10 months and 23 days, and total prior inactive service or 11 years and 15 days.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 decision of the Regional Office (RO) in New York, New York.

The Board previously considered this appeal in April 2009, and remanded this issue for further record development.  After that development was completed, the case returned to the Board for further appellate review.

Although the issue was characterized by the RO as involving the threshold question of whether new and material evidence had been submitted, the Board finds that 3.156(b) applies.  Specifically after the March 2003 rating decision, additional medical and lay statements were submitted within the one year appeal period.  Some of these records discuss the Veteran's complaints of fatigue.  New and material evidence received prior to the expiration of an appeal period is considered to have been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b) (2014); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010). Accordingly the March 2003 rating decision did not become final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The Board has therefore recharacterized the claim as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record reflects that further development is necessary.

The Veteran seeks service connection for fatigue, to include as due to an undiagnosed illness.  He has reported an onset of fatigue during service and indicated he felt it started after his anthrax shot.  

The Veteran has undergone multiple VA examinations.  VA examinations in December 2000, April 2004 and August 2010 all clearly opine that the Veteran does not meet the diagnostic criteria for chronic fatigue syndrome.  The Board notes that the Veteran has been granted service connection for fibromyalgia.  The record as a whole suggests that there may be a separate fatigue disorder.  Private medical records of J.J.J., M.D. include an assessment of "fatigue."  A January 2007 VA general medical examination noted that "his medical conditions have left him fatigued so that he is not up to the full responsibilities of a parish priest."  No diagnosis regarding the fatigue was rendered.

A December 2007 VA fibromyalgia examination concluded with a diagnosis of fibromyalgia.  While the Veteran reported that he tired easily during this examination it is unclear whether the examiner considered this symptom in rendering the diagnosis.

The August 2010 VA examination diagnosed fatigue related to multiple etiologies.  While this examination noted the "most overwhelming" cause of the fatigue was the diagnosed fibromyalgia, the examiner also noted the Veteran has multiple factors that can contribute to or cause fatigue including use of a betablocker, antidepressant medication, chronic obstructive pulmonary disease, disturbed sleep (he indicated he is up every hour at night), loss of stamina since his heart attack in 2001, posttraumatic stress disorder with nightmares, clinical depression which was stable and the most overwhelming factor is a fibromyalgia diagnosis.  This examiner indicated the Veteran had been diagnosed with fibromyalgia which was a disease characterized by fatigue along with muscle and joint pain.  

Significantly, however, a subsequent July 2012 VA fibromyalgia examination described a variety of nonspecific aches and pains in the shoulders and legs and widespread musculoskeletal pain and stiffness.  Significantly, however, the examiner did not check the box by fatigue as one of the Veteran's signs or symptoms of fibromyalgia.  

In sum, it is unclear whether there is a separate disability related to the symptoms of fatigue that is unrelated to the fibromyalgia.  The record, and specifically the August 2010 VA examination, suggest that not all of the Veteran's fatigue is from the fibromyalgia.  Additionally, the Board notes that the Veteran is already service connected for PTSD, coronary artery disease, degenerative disc disease of the lumbar spine, fibromyalgia, a right shoulder disability, a cervical spine disability, tinnitus, gastroesophageal reflux disease, and hearing loss.  As such, without further clarification, the Board is without medical expertise to determine whether the Veteran has a separate disorder related to fatigue which was caused or aggravated by service or a service connected disability. Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to opine on the nature and etiology of any disability related to the complaints of fatigue.  The claims file should be made available to the examiner for review.  All indicated tests and studies should be performed and all clinical findings should be reported in detail.  The examiner is asked to indicate that he or she has reviewed the claims folder. 

Based on a review of the claims file and examination findings, the examiner is requested to answer the following questions:

a. Does the Veteran have a disability related to the complaints of fatigue manifested by any separate and distinct symptoms not associated with the Veteran's disability of fibromyalgia?

b. If so, the examiner is requested, for each identified disorder, to provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) that the disability had its clinical onset in service or is otherwise related to the Veteran's military service?

c. For each identified disorder, provide an opinion as to whether it at least as likely as not (a 50 percent or higher degree of probability) that the disability was caused or aggravated by a service-connected disability, including use of medications to treat the service-connected disabilities.  The Veteran is service connected for PTSD, coronary artery disease, degenerative disc disease of the lumbar spine, fibromyalgia, a right shoulder disability, a cervical spine disability, tinnitus, gastroesophageal reflux disease, and hearing loss.

If aggravation is found, the examiner should identify the baseline level of disability prior to such aggravation.

All opinions and conclusions expressed should be supported by a complete rationale. 

2.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




